CONOVER, Judge,
dissenting.
I respectfully dissent.
Zenith, an insurer located and incorporated in the Turks and Caicos Islands, issued a single policy of insurance to ATA, an Indiana corporation. The application was accepted by Dempsey in Turks and Caicos *206on Zenith's behalf. A copy of the insurance contract was mailed to Myrehn in Indiana at a later date. No other policies have been, or will be, issued in Indiana or anywhere else. In my opinion, this single contact with Indiana does not constitute the transaction of an unauthorized insurance business under IND.CODE 27-4-5-2. See, Johnson v. Universal Underwriters, Inc. (7th Cir.1960), 283 F.2d 316 (holding an Indiana insurer was not transacting business in Kentucky when its only contact was the mailing of an insurance contract to an insured residing in Kentucky).
The State makes reference to the provision of insurance by Zenith as a "scam opportunity"". Brief of Appellant at 16. The majority makes reference to "sleight of hand". Op. at 204. These references appear to be directed at the issue of "alter ego" as discussed in Urbanational Developers, Inc. v. Shamrock Engineering, Inc. (1978), 175 Ind.App. 416, 372 N.E.2d 742, reh. denied, and like cases. This issue was not raised in the trial court and was not argued to this court. Therefore, it is not an issue for our consideration.
Further, even if Zenith is Myrehn's "alter ego", I would deem that fact of no great moment. Certainly, there is no fraud or deception involved, even if Myrehn ultimately profits from Zenith's formation and operation.
Under the facts here presented, Myrehn attempted to purchase the kind of insurance coverage he needed, but could not find an insurance company which would sell it to him. He did not need workmen's compensation insurance, a common commodity. His business required insurance which would indemnify those organizations purchasing the services of the independent owner/operators - Myrehn's - organization represented from loss if some court or agency declared an owner/operator was in fact an employee of the purchasing organization rather than an independent contractor. Although a remote possibility, it is a possibility under the facts of this case nevertheless, and one the purchasers doing business with Myrehn and those his organization represented felt they must be protected against.
Myrehn's formation of Zenith filled a requirement that could be filled from no other source. He merely "found a need and filled it", one of the prime entrepreneurial formulas for establishing a successful business, and we should always remember, sue-cessful businesses furnish the fuel which drives the economic engine of this country.
I would affirm the trial court.